DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20100226427 A1 (hereinafter Jung)
 US 20150195523 A1 (hereinafter Sato)
US 20160014422 A1 (multi enhancement layer and base layer decoding with up sampler; para 43-55 and Fig. 1B, 1H )
US 20180220144 A1 (similar to US 20160014422 A1)
 US 20100226427 A1 (Fig.4 S407, decision process to create enhance layer decoding))
US 20130128990 A1 (describing packetizing in scalable video transmission. Abstract and Figures)
US 20100046612 A1 (Fig.3, dynamic range adjustment {para 116})
US 20160316215 A1 (para 43-49)
US 20150326896 A1 (para 39, 46-50)

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status  




Claim Interpretation-35 USC § 112(f) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


1. Claims 31-44 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.

Claim limitation “interface to receive first video stream”, “interface to receive second video stream”, “first enhancer”, “up-sampler”, “second enhancer” “coding format adjustment module” in claims, 31, 35, 37-39 and 42 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These are described in the specification such as para 78-82 and Fig.3 and Fig.4 and generic hardware Fig.6. . However it is not clear how different 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

2. Claim 34 and 47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  It is excluding range data that is a must in the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Sato.
	
	
With respect to claim 31.  Jung teaches an enhancement decoder for video signals[(para 19)] , comprising:	 an interface to receive a first video stream from a standard decoder, the first video stream using a first signal element coding format [(see para 42; Fig.3, unit 60 receive a first video stream from the base layer standard video decoder 54; input of this teaches an interface)] :	 an interface to receive an enhancement data stream [(Fig.3 input second and third layer Bitstream)] :	 decompose the enhancement data stream into: a first set of enhancement data, a second set of enhancement data [(Fig.3 second and third layer Bitstream are two enhancement layers {para 25})] , and range data [(information for bit depth conversion {para 58}; bit depth conversion is change of range {para 53})] :	 a first enhancer to enhance a first decoder video stream at a first resolution using the first set of enhancement data, the first decoder video stream being derived from the first video stream [(Fig.3 unit 56 and 62 enhancing the base layer video using the second layer video)] :	 an up-sampler to convert a second decoder video stream derived from an output of the first enhancer to a second resolution, the second resolution being higher than the [(Fig.3 unit 64; it is up-converting the resolution {para 51, 53})] :	 a second enhancer to enhance a third decoder video stream at the second resolution using the second set of enhancement data, the third decoder video stream being derived from an output of the up-sampler [(unit 58 and 66 is enhancing the output of the up-sampler that has the higher second resolution)] :	 and a coding format adjustment module to convert one of the first to third decoder video streams from the first signal element coding format to a second signal element coding format using the range data [(unit 64, second format up-converter of Fig.3 also increase bit depth or second decoder video {para 51}. Please note increasing bit depth increase the range {para 53} )] .


Jung does not explicitly show use of de-multiplexer.

However, in the same/related field of endeavor, Sato teaches de-multiplexer to demultiplex multiple enhancement layered bit stream [(para 129, Fig.1 one base layer and two enhancement layers; also see “In the dynamic range scalability, an SDR image is transmitted with the base layer and information for restoring an HDR image from the SDR image is transmitted with the enhancement layer” para 139)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because multiplexing and demultiplexing help smooth transmission of data. 

 
Jung additionally teaches with respect to claim 32. The enhancement decoder of claim 31, wherein the first video stream from a standard decoder is at a first level of quality and the second signal element coding format provides for a second level of quality, the second level of quality being higher than the first level of quality [(Fig.3 output of 54 is up-converted using format up-converter 60 or 64; These are up converting to a higher level of quality {para 51, 5 )] .

Jung additionally teaches with respect to claim 33. The enhancement decoder of claim 31, wherein the first signal element coding format is a standard dynamic range (SDR) format and the second signal element format is a high dynamic range (HDR) format, the HDR format having a higher luminance and/or wider colour range than the SDR format. [(para 53; “standard video codec” {para 42}; “HiFi video” para 44)] 

Jung additionally teaches with respect to claim 34. The enhancement decoder of claim 31, wherein responsive to the absence of the range data within the enhancement [( Jung  para 58. Therefore if the information is not received, it cannot perform First format up conversion of unit 60. Also see Sato para 139 “Accordingly, when an HDR image is supported as a video format, there is a benefit that high-quality images can be supplied to users. Further, for the purpose of ensuring compatibility with a device which supports an SDR image and dealing with storage restriction and various transmission bands, it is beneficial to realize a scalable encoding technology called dynamic range scalability. In the dynamic range scalability, an SDR image is transmitted with the base layer and information for restoring an HDR image from the SDR image is transmitted with the enhancement layer.”)] 

Jung additionally teaches with respect to claim 35. The enhancement decoder of claim 31, wherein one of:	 the coding format adjustment module is configured to receive the first video stream and output the first decoder video stream [(Fig.3, reconstructed base layer video)] :	 the coding format adjustment module is configured to receive the output of the first enhancer and to output the second decoder video stream [(Fig.3, reconstructed second  layer video)] :	 and the coding format adjustment module is configured to receive the output of the up-sampler and to output the third decoder video stream. [(Fig.3, reconstructed third layer video)] :

Jung additionally teaches with respect to claim 36. The enhancement decoder of claim 31, wherein the first signal element coding format uses a first bit length and the second signal element coding format uses a second bit length, the second bit length being longer than the first bit length [(bit depth up conversion use more/ longer bit {para 53, 51} )] .

Jung additionally teaches with respect to claim 37. The enhancement decoder of claim 31, wherein the up-sampler comprises the coding format adjustment module [(unit 64 is a Format UP-conversion, that does format conversion as well as resolution conversion {Fig.5, para 51})] .

Jung additionally teaches with respect to claim 38. The enhancement decoder of claim 37, wherein the up-sampler combines an up-sampling operation and a coding [(unit 64 is a Format UP-conversion, that does format conversion as well as resolution conversion {Fig.5, para 51})] .
.

Jung additionally teaches with respect to claim 39. The enhancement decoder of claim 31, wherein:	 one or more of the first set of enhancement data and the second set of enhancement data comprises residual data representing a difference between two corresponding video signals, and one or more of the first enhancer and the second enhancer are configured to decode residual data within a respective one of the first set of enhancement data and the second set of enhancement data, and to combine said residual data with a respective input decoder video stream to output an enhanced video stream [(see Fig.3 and see the combiner 62, please note the received second layer bit stream at Fig.3 is the residual data that was gendered as difference {Fig.2 unit 21 and 27} )] 

Jung additionally teaches with respect to claim 40. The enhancement decoder of claim 31, wherein the standard decoder decodes a first data stream to output the first video stream, the standard decoder implementing a standard-compliant first decoding scheme that differs from a second decoding scheme implemented by the enhancement decoder [(para 42, 44)] .

Jung additionally teaches with respect to claim 41. The enhancement decoder of claim 31, wherein the first video stream comprises all frames in a video segment [(each Input video is encoded into three bitstream,{Fig.2} and decoded by each decoder {Fig.3}. Given that there is no frame rate conversion, all frame in video goes through all encoder/decoder)] .

Jung additionally teaches with respect to claim 42. The enhancement decoder of claim 41, wherein the first enhancer, the first up-sampler, the second enhancer, and the coding format adjustment module all operate on each frame. [(each Input video is encoded into three bitstream,{Fig.2} and decoded by each decoder {Fig.3}. Given that there is no frame rate conversion, all frame in video goes through all encoder/decoder)] .

Jung additionally teaches with respect to claim 43. The enhancement decoder of claim 31, wherein the step of converting from the first signal element coding format to the second signal element coding format is non-linear [(para 54, 57)] .

Jung additionally teaches with respect to claim 44. The enhancement decoder of claim 31, wherein the step of converting from the first signal element coding format to [(Fig.3; unit 60 and 64 convert input directly to output without using another signal to predict from)] .

Regarding Claims 45-48: See anlaysis of claims 31, 33-35

Jung additionally teaches with respect to claim 49. The method of claim 45, wherein the step of converting one of the first to third decoder video streams from the first signal element coding format to a second signal element coding format using the range data comprises converting the second decoder video stream to the third decoder video stream, and is performed when up-sampling [(see Fig.3; unit 64 convert between the two enhancement layer)] .

Regarding claim 50. See analysis of claim 1 and para 59 of Jung and Sato Fig.14



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426